         Case 4:21-cv-00450-JM Document 59 Filed 07/21/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

DYLAN BRANDT, ET AL                                                     PLAINTIFFS

V.                                   4:21CV00450 JM


LESLIE RUTLEDGE, ET AL                                                  DEFENDANTS

                                          ORDER

      For the reasons set forth on the record, Defendants’ Motion to Dismiss (ECF No. 17) is

DENIED and Plaintiffs’ Motion for Preliminary Injunction (ECF No. 11) is GRANTED.

      IT IS SO ORDERED this 21st day of July, 2021.



                                                  _____________________________
                                                  James M. Moody Jr.
                                                  United States District Judge
